Citation Nr: 0206430	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  00-02 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

[The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD) and entitlement to 
compensable ratings for migraine headaches and bilateral 
pneumothoraces will be the subject of a later decision.]


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
October 1987 to April 1998.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 1999 
rating decision by the Boise, Idaho, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied service 
connection for bilateral hearing loss.  The veteran has 
relocated, and the Seattle, Washington, RO now has 
jurisdiction over the case.

The veteran submitted a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's representative, 
in August 1999, designating the Mississippi State Veterans 
Affairs Commission (SVAC) as his representative.  However, 
the veteran relocated to Washington State, and hence the 
Mississippi SVAC can no longer represent him.  In May 2002 
correspondence, the Board informed the veteran that his power 
of attorney was no longer effective, and gave him the 
opportunity to name a new representative.  He did not respond 
in the thirty day period provided.

The Board is undertaking additional development on claims of 
service connection for PTSD, and for compensable ratings for 
migraine headaches and bilateral pneumothoraces, for pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDING OF FACT

The veteran does not have hearing loss disability in either 
ear under VA standards.



CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  The VCAA eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  [In Dyment v. 
Principi, No. 00-7075 at 7 Fed. Cir. (April 24, 2002) and 
Bernklau v. Principi, No. 7122 (May 20, 2002) the United 
States Court of Appeals for the Federal Circuit held that the 
"duty to assist" provisions of Section 3(a) of the VCAA do 
not have retroactive effect.  The Board remains bound by 
VAOPGCPREC 11-2000 which held that they do.  Regardless, for 
the reasons explained below, the matter of VCAA retroactivity 
is moot with respect to the issue addressed on the merits 
below.]

The Board finds that with respect to the issue of service 
connection for hearing loss there has been substantial 
compliance with the mandates of the VCAA and implementing 
regulations.  The claim has been considered on the merits.  
The record includes service medical records and a VA 
examination report.  No outstanding records have been 
identified.  The veteran has been notified of the applicable 
laws and regulations.  Discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case, as well as an October 2001 letter regarding the 
provisions of the VCAA, have informed him what he needs to 
establish entitlement to the benefit sought and what evidence 
VA has obtained.  Where, as here, there has been substantial 
compliance with the VCAA and the implementing regulations, a 
remand for further review in light of the implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The veteran is not 
prejudiced by the Board addressing the claim based on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

Service medical records reveal variations in hearing acuity 
during service, and some elevated puretone thresholds in 1997 
and 1998.  

On VA audiological evaluation in September 1998, pure tone 
thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
25
25
25
25
30
Left
25
30
20
20
30

Speech audiometry revealed speech discrimination ability of 
96 percent in the right ear and of 96 percent in the left 
ear.  The veteran reported tinnitus and fluctuating hearing 
loss.  The examiner found that the veteran's hearing was 
within normal limits bilaterally.

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West 12 Vet. 
App. 247, 253 (1999).

Hearing loss disability is defined in the regulations as when 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Official audiometry established that the veteran's hearing 
acuity does not satisfy any of the three above-listed ways in 
which a hearing loss disability may be shown under the 
controlling regulation.  Without a showing of current hearing 
loss disability, the veteran's claim of service connection 
for such disability may proceed no further, and must be 
denied.  


ORDER

Service connection for bilateral hearing loss is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

